211 F.2d 652
94 U.S.App.D.C. 418
James S. TURNER, Appellantv.UNITED STATES of America, Appellee.Elaine A. LEE, Appellantv.UNITED STATES of America, Appellee.
Nos. 11918, 11920.United States Court of Appeals District of Columbia Circuit.Argued March 26, 1954.Decided April 1, 1954.

Appeals from the United States District Court for the District of Columbia.
Mr. DeLong Harris, Washington, D.C., with whom Mr. Curtis P. Mitchell, Washington, D.C., was on the brief, for appellants.
Mr. Samuel J. L'Hommedieu, Jr., Asst. U.S. Atty., Washington, D.C., with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis A. Carroll and Arthur J. McLaughlin, Asst. U.S. Attys., Washington, D.C., were on the brief, for appellee.
Mr. William J. Peck, asst. U.S. Atty., Washington, D.C., at time record was filed, entered an appearance for appellee.
Before EDGERTON, PRETTYMAN, and BAZELON, Circuit Judges.
PER CURIAM.


1
We find no prejudicial error in appellants' convictions and sentences for violations of the narcotic laws.


2
Affirmed.